DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, claim 2 recites “optionally in the presence of a Lewis acid catalyst.” However, claim 1 already requires a “catalyst K.” It is unclear if the Lewis acid is in addition to the catalyst K or is the catalyst K.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, and 11-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky).

Regarding claims 1, 2, 4, 6-8, 11, and 13, Holeschovsky teaches a stabilizer precursor obtained by reacting a sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), with a urethane promoting catalyst, Costcat 83, at a temperature of 90 deg C (Example 3, col 11, ln 9-33) in a reactor at 45-65 psig pressure (col 9, ln 62-63), which correlates to 3.1-4.4 bar, and meets claim 11. The above sorbitol initiated polyoxypropylene hexol meets the claimed hexafunctional polyol with an alkylene oxide cited in claims 1, 2, 6, and 7, the above TMI meets the compound V cited in claims 1, 2, and 8, and the above stabilizer precursor meets the claimed macromere cited in claims 1, and 13. Holeschovsky further teaches the above stabilizer precursor contains 0.01-2 mol of the unsaturation, i.e. TMI, per mol of the stabilizer precursor (col 7, ln 1-8), which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Thus, the claimed process for preparing a macromere would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Holeschovsky because Holeschovsky teaches a stabilizer precursor obtained by reacting a sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), with a urethane promoting catalyst, Costcat 83, and further teaches the above stabilizer precursor contains 0.01-2 mol of the unsaturation, i.e. TMI, per mol of the stabilizer precursor (col 7, ln 1-8), which overlaps and 

Regarding claim 12, as cited above and incorporated herein, Holeschovsky teaches claim 1. As cited above, Holeschovsky teaches the sorbitol initiated polyoxypropylene hexol having a Mw of 12,000 Da (i.e. g/mol) reacted with 1,1-dimethyl-metal-isoprenylbenzyl isocyanate (TMI), which has a Mw of 201.26 g/mol. If at least one of the –OH groups on the hexanol is reacted/capped with TMI, this would lead to an additional 201.26 g/mol added and would result in the final Mw of at least 12201.26 g/mol, which overlaps and meets the claimed range.

Regarding claims 14 and 15, as cited above and incorporated herein, Holeschovsky teaches claim 1. Holeschovsky further teaches 44.4 parts of the above stabilizer precursor is then further reacted with 17.3 parts of acrylonitirile, 17.3 parts of styrene, to form a preformed stabilizer. (Example 8, col 12, ln 52-65). Then 14.7 parts of the above preformed stabilizer is further reacted with 84.77 parts of polyether polyol and acrylonitrile/styrene to form a polymer polyol (Example 13, col 14, ln 23-41), which meets the process and polymer polyol cited in claim 14. Holeschovsky also teaches the vinyl content of the vinyl content of the polymer polyol is 44.9 wt%, (col 14, ln 33-34), which correlates to 81.06 parts of acrylonitrile/styrene. The above stabilizer precursor is used in an amount of 56 wt% of the preformed stabilizer, and thus, 14.7 parts of the above preformed stabilizer has 8.232 parts of stabilizer precursor, i.e. macromer, and thus, correlates to where the final polymer polyol has 4.5 wt% of the stabilizer precursor, i.e. macromer, which meets the claimed range. Holeschovsky also teaches a polyurethane is formed from reacting the above polymer polyol with at least one di- or polyisocyanate, (See claims 20-22), which meets claim 15. 

Claims 3, and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky), as applied to claim 1 above, and further in view of US 5,196,476 A to Simroth (hereinafter Simroth).

Regarding claims 3 and 5, as cited above and incorporated herein, Holeschovsky teaches claim 1. Holeschovsky further teaches sorbitol initiated polyoxypropylene hexol as the polyol. Holeschovsky also teaches that conventional polyols in the art can be used (col 7, ln13-14), and cites to US 5,196,476 to Simroth as a method of preparing the preformed stabilizers.
Holeschovsky does not explicitly the EO content.
However, Simroth teaches the same field of preformed stabilizers for use in polyurethanes wherein a polyol is reacted with an reactive unsaturated compound to introduce a degree of unsaturation (See abstract, and col 11, ln 24-32), which is in the same field of use as cited above in Holeschovsky. Simroth teaches wherein the polyol is Polyol A obtained by reacting propylene oxide and ethylene oxide with sorbitol in the presence of NaOH, resulting in a polyol having 8 wt% of ethylene oxide (col 21, ln 55-65), which meets the claimed EO content and demonstrates that the Polyol A is suitable for use as polyols to obtained preformed stabilizers. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Polyol A of Simroth as the polyol of Holeschovsky .

Claims 9 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,013,731 A to Holeschovsky et al. (hereinafter Holeschovsky), as applied to claim 1 above, and further in view of US 4,390,645 A to Hoffman (hereinafter Hoffman).

Regarding claims 9 and 10, as cited above and incorporated herein, Holeschovsky teaches claim 1. Holeschovsky further teaches the stabilizer precursor is formed with a urethane-promoting catalyst, (col 9, ln 35). Holeschovsky also cites to US 4,390,645 to Hoffman as examples of methods for forming the stabilizers. (col 7, ln 16 and 33).
Holeschovsky does not explicitly the dibutyltin dilaureate catalyst cited in claims 9 and 10.
However, Hoffman teaches the same field of dispersions for use in polyurethanes wherein a polyahl is reacted an active ethylenically unsaturated isocyanate (See abstract), which is in the same field of use as cited above in Holeschovsky. Hoffman further teaches the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the DBTDL catalyst of Hoffman for the catalyst of Holeschovsky because Hoffman teaches the same field of dispersions for use in polyurethanes wherein a polyahl is reacted an active ethylenically unsaturated isocyanate (See abstract), which is in the same field of use as cited above in Holeschovsky, Hoffman further teaches the polyahl reacted with an active ethylenically unsaturated isocyanate is reacted in the presence of the catalyst dibutyltin dilaureate, (col 11, ln 19), which demonstrates to one skilled in the art that DBTDL is a suitable catalyst of reacting polyahl with active ethylenically unsaturated isocyanates, and Holeschovsky also cites to US 4,390,645 to Hoffman as examples of methods for forming the stabilizers. (col 7, ln 16 and 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766